Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8, 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2022.
Applicant's election with traverse of device claims in the reply filed on 08/22/2022 is acknowledged.  The traversal is on the ground(s) that Examiner asserted the claimed product can be made by another and materially different process such as selectively depositing GaN sector mesa array structures instead of forming and removing metal mask layer as required in claim 6. Applicant respectfully points out that "selectively depositing GaN sector mesa array structures" is indefinite because one of ordinary skill in the art would not know how to "selectively depositing" and would not understand what the selection is based upon. 
Moreover, step (1), (4), and (8) in claim 6 recites three different depositing steps, and the Examiner fails to explain how "selectively depositing GaN sector mesa array structures" differs from the claimed depositing steps. 
 This is not found persuasive because Simoen et al. (US 2009/0273010 a1; hereinafter Simoen; brought here as an evidence) [0100] discloses that insulating layer can be made of different methods like LPCVD (low pressure CVD) instead of PECVD (plasma enhanced CVD) as required by claim 6 step (1).
The requirement is still deemed proper and is therefore made FINAL.

	                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pynn et al. (US 10,923,630 B1; hereinafter Pynn) evidenced by Lau et al. (US 2012/0223875 A1; hereinafter Lau) and in view of McDaniel, JR. et al. (US 2013/0146932 A1; hereinafter McDaniel).
Regarding Claim 1, Pynn (Fig.4A+) discloses a micro-light emitting diode (Micro-LED) array device (fig.25; col.6, lines 12-14) based on III-nitride semiconductors, structurally comprising from top to bottom in sequence: 
a Si substrate (1010/2410; Fig.10 and 24; Col.26, lines 21-30 and Col.39, lines 45-50);
a GaN buffer layer (1015), wherein the GaN buffer layer is grown on the Si substrate (1010/2410);
an n-type GaN layer (1020), wherein the n-type GaN layer is grown on the GaN buffer layer;
an InGaN/GaN quantum-well active layer (1030), wherein the InGaN/GaN quantum-well active layer (1030) is grown on the n-type GaN layer (1020); and 
a  p-type GaN layer (1040), wherein the p-type GaN layer (1040) is grown on the InGaN/GaN quantum-well active layer (1030); 
wherein the Micro-LED array device has a plurality of arrayed sector mesa units (Fig.4A, 10-25); in each arrayed sector mesa unit of the plurality of arrayed sector mesa units, a sector mesa (col.26, lines 53-57) is formed by etching to penetrate through the p-type GaN layer and the InGaN/GaN quantum-well active layer and deep into the n-type GaN layer (col.26, lines 53-60);
the Micro-LED array device further comprises a p-type electrode (1080; Fig.10) array deposited by evaporation (this is a well-known method to made electrodes in the art; see Lau et al. (Lau for evidence; Also it should be noted that the presence of process limitation on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965)) on the p-type GaN layer (1040) of the arrayed sector mesa units, and an n-type electrode array (1070) deposited by evaporation (this is a well-known method to made electrodes in the art; see Lau for evidence; Also it should be noted that the presence of process limitation on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965)) on the n-type GaN layer (1020) of the arrayed sector mesa units (col.26, lines 63-67); 
While Pynn discloses the sector mesa but doesn’t particularly disclose that the n-type electrodes of the n-type electrode array in the each arrayed sector mesa unit surround the sector mesa in a form of an annular structure, and the n-type electrode array forms blocking walls to isolate sector mesas from one another; the blocking walls are connected to each other, and each of the blocking walls and the annular structure surrounding the sector mesa are connected to each other. 

However in the analogous art, McDaniel discloses a micro-light emitting diode (Micro-LED) device based on III-nitride semiconductors structurally comprising: a substrate (220; [0060]); a buffer layer (224) grown on the substrate (220); an (n-type/p-type) GaN layer (228 is p-type layer which can be replaced by n-type easily; [0060]), wherein the first GaN layer is formed on the buffer layer (224); an InGaN/GaN quantum-well active layer (230; [0060]), wherein the InGaN/GaN quantum-well active layer is grown on the first GaN layer (228); and a second (p-type/n-type) GaN layer (234 is an n-type layer which can be switched with the p-type easily; [0060]), wherein the second GaN layer (234) is grown on the InGaN/GaN quantum-well active layer (230);
wherein the Micro-LED array device has a plurality of arrayed sector mesa units (Fig.3A-6C); in each arrayed sector mesa unit of the plurality of arrayed sector mesa units, a sector mesa is formed by etching to penetrate through the p-type GaN layer and the InGaN/GaN quantum-well active layer and deep into the n-type GaN layer ([0080]);
the Micro-LED array device further comprises a second (p-type/n-type) electrode (236; [0077]) on the second GaN layer of the sector mesa units, and an first electrode (238) deposited on the first GaN layer of the arrayed sector mesa units ([0077]); first electrodes of the first electrode array in the each arrayed sector mesa unit surround the sector mesa in a form of an annular structure ([0077], [0081], [0084]-[0091]; Figs.3A-6C), and the first electrode array forms blocking walls to isolate sector mesas from one another; the blocking walls are connected to each other, and each of the blocking walls and the annular structure surrounding the sector mesa are connected to each other ([0074]-[0076]). 
Therefore, it would have been obvious in the art before the filling of the application to have a sector mesa in a form of an annular structure as taught by McDaniel, since, at least, the sector mesa can exhibit relatively high optical uniformity, for example, due to circular symmetry. In addition, the systems described in McDaniel can include independently addressable annular contacts, which can be useful in electronic zoom applications (see McDaniel [0098]).
Regarding Claim 2, Pynn evidenced by Lau in view of McDaniel ass applied in claim 1, McDaniel [0063] discloses wherein the first (n-type/p-type) electrode array is a Ti/Al/Ni/Au multi-layered metal structure.  
Regarding Claim 3, Pynn evidenced by Lau in view of McDaniel as applied to claim 1, Pynn in view of McDaniel do not particularly disclose wherein each of the blocking walls formed by the n-type electrodes is 6-10 um wide and 450-550 nm thick.  
However, McDaniel ([0089]) discloses that the electrodes thickness can be any desired thickness to improve current spreading.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have electrode with any desired thickness and depth since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 4, Pynn evidenced by Lau in view of McDaniel as applied to claim 3, Pynn in view of McDaniel do not particularly disclose wherein the Si substrate has a thickness of 800 um; the GaN buffer layer has a thickness of 1750 nm; the n-type GaN layer has a thickness of 1650-1850 nm; the InGaN/GaN quantum-well active layer has a thickness of 200-300 nm, a period number of 10, an In content of 0.26, a Ga content of 0.74, a well width of 2.2 nm, and a barrier thickness of 5.8 nm; and the p-type GaN layer has a thickness of 100-200 nm.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have those layers with any desired thickness and depth since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 5, Pynn evidenced by Lau in view of McDaniel as applied to claim 3, McDaniel (Fig.3B-3C, 4A-4B, and 5A-5C; [0084]-[0088]) discloses wherein the sector mesas in the each arrayed sector mesa unit come in three sizes: from the inside out, a first mesa defined by one quarter of a circular ring with a radius of 32 um; a second mesa defined by one eighth of a circular ring and one quarter of a circular ring inside with a difference of 50 um between inside and outside radii; and a third mesa defined by one eighth of a circular ring and one eighth of a circular ring inside with a difference of 100 um between inside and outside radii; the sector mesas in three sizes are concentric; and a period between an outermost circular ring sector and a next circular ring sector in the same size is 900 um (those figures and paragraphs discloses that the mesas can be in multiple sectors and being concentric).  

Regarding Claim 9, Pynn evidenced by Lau in view of McDaniel as applied to claim 2, Pynn in view of McDaniel do not particularly disclose wherein each of the blocking walls formed by the n-type electrodes is 6-10 um wide and 450-550 nm thick.  
However, McDaniel ([0089]) discloses that the electrodes thickness can be any desired thickness to improve current spreading.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have electrode with any desired thickness and depth since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 14, Pynn evidenced by Lau in view of McDaniel as applied to claim 3, McDaniel (Fig.3A) discloses wherein the sector mesas in the each arrayed sector mesa unit come in three sizes, and the sector mesas in three sizes are concentric (shows in the figure).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 12, 2022